—Appeal by the defendant from a judgment of the Supreme Court, Kings County (DeLury, J.), rendered June 1, 1992, convicting him of robbery in the first degree, grand larceny in the fourth degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The People turned over to the defendant the "Aided” card containing the complainant’s statement to the police well in advance of the complainant’s testimony. Thus, there is no merit to the defendant’s claim of a Rosario violation (see, People v Rosario, 9 NY2d 286, cert denied 368 US 866; see also, People v Perez, 65 NY2d 154, 158; People v Fulgham, 155 AD2d 687).
We have considered the defendant’s remaining contentions and find that they are either unpreserved for appellate review or without merit. Ritter, J. P., Copertino, Friedmann and Florio, JJ., concur.